DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 42, page 16, “In one example, the first and second base electrodes 131a and 132a may be plastic electrodes including the first conductive metal” appears to be a mistranslation. A review of the priority document KR 10-2020-0004691 paragraph 64 would appear to indicate that the translation should be “sintered electrode” or similar.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-3, 6, and 13 are objected to because of the following informalities:
Claim 2, “plastic” should be “sintered” or similar (see above objection to specification).
Claim 3, “metal include” should be “metal includes”.
Claim 3, “the first conductive metal” lacks antecedent basis as claim 3 is dependent upon claim 1 and not claim 2. 
Claim 6, “a binder” should be “the binder” as claim 5 sets forth “a binder”.
Claim 13, “further comprising first and second terminal electrodes disposed on the first and second conductive layers are provided with, respectively” is not idiomatic English.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR Publication 10-2019-0116183 to Jeong et al. (hereinafter Jeong; counterpart US Publication 2021-0090807 is relied upon as an English language translation; the below paragraph numbers refer to the US Publication).
Claim 1
Jeong (FIG. 1-3) discloses a multilayer ceramic electronic component comprising:
a ceramic body (110) having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction, the ceramic body (110) including a capacitance forming portion in which a dielectric layer (111) and first and second internal electrodes (121-122) are stacked in the third direction with the dielectric layer (111) interposed therebetween; and
first and second external electrodes (131-132) disposed on the fifth and sixth surfaces of the ceramic body (110), respectively, the first and second external electrodes (131-132) including first and second base electrodes (131a-132a) connected to the first and second internal electrodes (121-122), respectively, and first and second conductive layers (131b-132b) disposed to cover the first and second base electrodes (131a-132a), respectively, 
wherein the first and second conductive layers (131b-132b) have a thickness in a range of 0.1 µm to 10 µm (paragraph 48: 3 μm to 13 μm; see MPEP 2131.03).
Claim 2
Jeong discloses the multilayer ceramic electronic component of claim 1, wherein the first and second base electrodes (131a-132a) each include a plastic electrode including a first conductive metal (paragraph 37-38; see also objection to the claim, above).
Claim 3
Jeong discloses the multilayer ceramic electronic component of claim 1, wherein the first conductive metal (of 131a-132a) include one or more of copper (Cu), nickel (Ni), tin (Sn), palladium (Pd), platinum (Pt), iron (Fe), gold (Au), silver (Ag), tungsten (W), titanium (Ti), lead (Pb), or alloys thereof (paragraph 37).
Claim 4
Jeong discloses the multilayer ceramic electronic component of claim 1, wherein the first and second base electrodes (131a-132a) each include a first conductive metal and a glass component (paragraph 37-39).
Claim 5
Jeong discloses the multilayer ceramic electronic component of claim 1, wherein the first and second conductive layers (131b-132b) comprise a conductive material and a binder (paragraph 42), 
wherein the binder is one or more selected from polystyrene-based, vinyl acetate-based, polyester-based, polyethylene-based, polypropylene-based, polyamide-based, rubber-based and/or acrylic-based thermoplastic resins; and phenol-based, epoxy-based, urethane-based, melamine-based and/or alkyd-based thermosetting resins (paragraph 45).
Claim 8
Jeong discloses the multilayer ceramic electronic component of claim 5, wherein the conductive material (of 131b-132b) comprises a second conductive metal and/or a conductive polymer (paragraph 44).
Claim 9
Jeong discloses the multilayer ceramic electronic component of claim 8, wherein the second conductive metal (of 131b-132b) includes one or more of lithium (Li), sodium (Na), potassium (K), rubidium (Rb), cesium (Cs), francium (Fr), beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), radium (Ra), scandium (Sc), yttrium (Y), titanium (Ti), zirconium (Zr), hafnium (Hf), rutherfordium (Rf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), tungsten (W), seaborgium (Sg), manganese (Mn), technetium (Tc), rhenium (Re), bohrium (Bh), iron (Fe), ruthenium (Ru), osmium (Os), hassium (Hs), cobalt (Co), rhodium (Rh), iridium (Ir), nickel (Ni), palladium (Pd), platinum (Pt), copper (Cu), silver (Ag), gold (Au), zinc (Zn), cadmium (Cd), mercury (Hg), aluminum (Al), gallium (Ga), indium (In), thallium (Tl), tin (Sn), lead (Pb), bismuth (Bi), or polonium (Po)(paragraph 44).
Claim 12
Jeong discloses the multilayer ceramic electronic component of claim 1, further comprising:
a margin portion (112) disposed on both surfaces of the capacitance forming portion in the second direction (paragraph 32); and
a cover portion (113) disposed on both surfaces of the capacitance forming portion in the third direction (paragraph 33).
Claim 13
Jeong discloses the multilayer ceramic electronic component of claim 1, further comprising first and second terminal electrodes (131c-132c) disposed on the first and second conductive layers (131b-132b) are provided with, respectively (paragraph 51).

Claims 1-4, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR Publication 10-2019-0121175 to Kim et al. (hereinafter Kim; counterpart US Publication 2020/0082984 is relied upon as an English language translation; the below paragraph numbers refer to the US Publication).
Claim 1
Kim (FIG. 1-2) discloses a multilayer ceramic electronic component comprising:
a ceramic body (110) having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction, the ceramic body (110) including a capacitance forming portion in which a dielectric layer (111) and first and second internal electrodes (121-122) are stacked in the third direction with the dielectric layer (111) interposed therebetween; and
first and second external electrodes (131-132) disposed on the fifth and sixth surfaces of the ceramic body (110), respectively, the first and second external electrodes (131-132) including first and second base electrodes (131a-132a) connected to the first and second internal electrodes (121-122), respectively, and first and second conductive layers (131b1-132b1) disposed to cover the first and second base electrodes (131a-132a), respectively (paragraph 24, 63), 
wherein the first and second conductive layers (131b1-132b1) have a thickness in a range of 0.1 µm to 10 µm (paragraph 24: 0.1 μm or more; paragraph 68: 0.5 μm to 10 μm; see MPEP 2131.03).
Claim 2
Kim discloses the multilayer ceramic electronic component of claim 1, wherein the first and second base electrodes (131a-132a) each include a plastic electrode including a first conductive metal (paragraph 57-60; see also objection to the claim, above).
Claim 3
Kim discloses the multilayer ceramic electronic component of claim 1, wherein the first conductive metal (of 131a-132a) include one or more of copper (Cu), nickel (Ni), tin (Sn), palladium (Pd), platinum (Pt), iron (Fe), gold (Au), silver (Ag), tungsten (W), titanium (Ti), lead (Pb), or alloys thereof (paragraph 62).
Claim 4
Kim discloses the multilayer ceramic electronic component of claim 1, wherein the first and second base electrodes (131a-132a) each include a first conductive metal and a glass component (paragraph 58, 60).
Claim 13
Kim discloses the multilayer ceramic electronic component of claim 1, further comprising first and second terminal electrodes (131b2-132b2) disposed on the first and second conductive layers (131b1-132b1) are provided with, respectively.
Claim 16
Kim discloses the multilayer ceramic electronic component of claim 1, wherein the first and second conductive layers (131b1-131b2) have a thickness in a range of 0.1 µm to 1 µm (paragraph 24: 0.1 μm or more; paragraph 68: 0.5 μm to 10 μm; see MPEP 2131.03).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0090483 to Moon et al. (hereinafter Moon) in view of WIPO Publication 2018/0181697 to Gao et al. (hereinafter Gao; see also provided machine translation).
Claim 1
Moon (FIG 1-2) discloses a multilayer ceramic electronic component comprising:
a ceramic body (110) having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction, the ceramic body (110) including a capacitance forming portion in which a dielectric layer (111) and first and second internal electrodes (121-122) are stacked in the third direction with the dielectric layer (111) interposed therebetween; and
first and second external electrodes (130a-b) disposed on the fifth and sixth surfaces of the ceramic body (110), respectively, the first and second external electrodes (130a-b) including first and second base electrodes (131a-b) connected to the first and second internal electrodes (121-122), respectively, and first and second conductive layers (132) disposed to cover the first and second base electrodes (131a-b), respectively, as recited in claim 1.
Moon does not expressly disclose wherein the first and second conductive layers have a thickness in a range of 0.1 µm to 10 µm, as recited in claim 1.
Gao (paragraph 69) teaches a thickness of a conductive resin electrode layer of 5 to 100 µm, which overlaps the claimed range (see MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gao with Moon to incorporate the electrode forming resin composition taught by Gao in the structure taught by Moon, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for high bonding strength even in a high-humidity and high-heat environment (Gao paragraph 21), with a thickness of the electrode forming resin having a uniform coating and that avoids pinholes (paragraph 69).
Claim 2
Moon with Gao teaches the multilayer ceramic electronic component of claim 1, wherein the first and second base electrodes (Moon 131a-b) each include a plastic electrode including a first conductive metal (Moon paragraph 93; see also objection to the claim, above).
Claim 3
Moon with Gao teaches the multilayer ceramic electronic component of claim 1, wherein the first conductive metal (of Moon 131a-b) include one or more of copper (Cu), nickel (Ni), tin (Sn), palladium (Pd), platinum (Pt), iron (Fe), gold (Au), silver (Ag), tungsten (W), titanium (Ti), lead (Pb), or alloys thereof (Moon paragraph 53, 94: e.g., Cu, Ni, Pd, Ag).
Claim 4
Moon with Gao teaches the multilayer ceramic electronic component of claim 1, wherein the first and second base electrodes (Moon 131a-b) each include a first conductive metal and a glass component (Moon paragraph 54, 93, 95).
Claim 5
Moon with Gao teaches the multilayer ceramic electronic component of claim 1, wherein the first and second conductive layers (Moon 132) comprise a conductive material and a binder (Moon paragraph 58, 98), 
wherein the binder is one or more selected from polystyrene-based, vinyl acetate-based, polyester-based, polyethylene-based, polypropylene-based, polyamide-based, rubber-based and/or acrylic-based thermoplastic resins; and phenol-based, epoxy-based, urethane-based, melamine-based and/or alkyd-based thermosetting resins (Moon paragraph 59, 62, 97: e.g., epoxy; see also Gao paragraph 24, 37, 44).
Claim 6
Moon with Gao teaches the multilayer ceramic electronic component of claim 5, wherein the first and second conductive layers (Moon 132) comprise a binder in a range of 7% by weight to 30% by weight with respect to a total weight of the first and second conductive layers (Gao paragraph 65).
Claim 7
Moon with Gao teaches the multilayer ceramic electronic component of claim 5, wherein the conductive material (of Moon 132) is included in an amount of 93% by weight or less relative to a total weight of the first and second conductive layers (Gao paragraph 65).
Claim 8
Moon with Gao teaches the multilayer ceramic electronic component of claim 5, wherein the conductive material (of Moon 132) comprises a second conductive metal and/or a conductive polymer (Moon paragraph 58, 96; Gao paragraph 65).
Claim 9
Moon with Gao teaches the multilayer ceramic electronic component of claim 8, wherein the second conductive metal (of Moon 132) includes one or more of lithium (Li), sodium (Na), potassium (K), rubidium (Rb), cesium (Cs), francium (Fr), beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), radium (Ra), scandium (Sc), yttrium (Y), titanium (Ti), zirconium (Zr), hafnium (Hf), rutherfordium (Rf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), tungsten (W), seaborgium (Sg), manganese (Mn), technetium (Tc), rhenium (Re), bohrium (Bh), iron (Fe), ruthenium (Ru), osmium (Os), hassium (Hs), cobalt (Co), rhodium (Rh), iridium (Ir), nickel (Ni), palladium (Pd), platinum (Pt), copper (Cu), silver (Ag), gold (Au), zinc (Zn), cadmium (Cd), mercury (Hg), aluminum (Al), gallium (Ga), indium (In), thallium (Tl), tin (Sn), lead (Pb), bismuth (Bi), or polonium (Po)(Moon paragraph 58, 96; Gao paragraph 65).
Claim 10
Moon with Gao teaches the multilayer ceramic electronic component of claim 1, wherein the first and second conductive layers (Moon 132) have a 10% weight loss temperature of 160 °C or higher (as above regarding claim 1, Gao paragraph 16: 1% weight loss temperature of 280 °C or higher).
Claim 11
Moon with Gao teaches the multilayer ceramic electronic component of claim 10, wherein the 10% weight loss temperature of 160 °C or higher is measured by a thermogravimetric analysis (TGA) device (Gao paragraph 16).
Claim 13
Moon with Gao teaches the multilayer ceramic electronic component of claim 1, further comprising first and second terminal electrodes (Moon 133) disposed on the first and second conductive layers (132) are provided with, respectively.
Claim 14
Moon with Gao teaches the multilayer ceramic electronic component of claim 13, wherein the first and second terminal electrodes (Moon 133) each include a conductive resin layer including a third conductive metal and a base resin (Moon paragraph 60, 98).
Claim 15
Moon with Gao teaches the multilayer ceramic electronic component of claim 14, wherein the third conductive metal (of Moon 133) includes copper (Cu), silver (Ag), nickel (Ni), or alloys thereof (Moon paragraph 60-61, 98).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848